Exhibit 10.1

Ruth’s Hospitality Group, Inc.

Amended and Restated

2005 Long-Term Equity Incentive Plan

1. Purpose.

This plan shall be known as the Amended and Restated Ruth’s Hospitality Group,
Inc. 2005 Long-Term Equity Incentive Plan (the “Plan”). The purpose of the Plan
shall be to promote the long-term growth and profitability of Ruth’s Hospitality
Group, Inc. (the “Company”) and its Subsidiaries by (i) providing certain
directors, officers and employees of, and certain other individuals who perform
services for, the Company and its Subsidiaries with incentives to maximize
stockholder value and otherwise contribute to the success of the Company and
(ii) enabling the Company to attract, retain and reward the best available
persons for positions of responsibility. Grants of incentive or non-qualified
stock options, restricted stock, restricted stock units, deferred stock units,
performance awards, or any combination of the foregoing may be made under the
Plan.

2. Definitions.

(a) “Board of Directors” and “Board” mean the board of directors of the Company.

(b) “Cause” means (i) a Participant’s theft or embezzlement, or attempted theft
or embezzlement, of money or property of the Company, a Participant’s
perpetration or attempted perpetration of fraud, or a Participant’s
participation in a fraud or attempted fraud, on the Company or a Participant’s
unauthorized appropriation of, or a Participant’s attempt to misappropriate, any
tangible or intangible assets or property of the Company, (ii) any act or acts
of disloyalty or misconduct by a participant injurious to the interest,
property, operations, business or reputation of the Company or a Participant’s
commission of a felony or crime or act of moral turpitude or (iii) a
Participant’s willful disregard of a directive given by a superior or the Board
or a violation of a Company employment policy.

(c) “Change in Control” means the occurrence of one of the following events:

(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or



--------------------------------------------------------------------------------

(iii) consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or

(iv) consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board, each of whom shall
be independent, as defined by the Nasdaq Marketplace rules or the rules of any
other national securities exchange on which any securities of the Company are
listed for trading, and if not listed for trading, by the Nasdaq Marketplace
rules.

(f) “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

(g) “Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.

(h) “Disability” occurs if a participant:

(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.

 

2



--------------------------------------------------------------------------------

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Excluded Shares” means Shares which are so designated in Sections 7, 8, 9
and 17 hereof.

(k) “Exempt Person” means (i) Madison Dearborn Partners, LLC, Madison Dearborn
Partners III, L.P., Madison Dearborn Capital Partners III, L.P., Madison
Dearborn Special Equity III, L.P. or Special Advisors Fund I, LLC or any of
their affiliates, (ii) any person, entity or group under the control of any
party included in clause (i), or (iii) any employee benefit plan of the Company
or a trustee or other administrator or fiduciary holding securities under an
employee benefit plan of the Company.

(l) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

(m) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (the “Market”) for
the applicable trading day or, if the Common Stock is not then listed in the
Market, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board; provided, however, that when shares
received upon exercise of an option are immediately sold in the open market, the
net sale price received may be used to determine the Fair Market Value of any
shares used to pay the exercise price or applicable withholding taxes and to
compute the withholding taxes.

(n) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.

(o) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.

(p) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.

(q) “Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.

(r) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.

(s) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.

 

3



--------------------------------------------------------------------------------

3. Administration.

The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee shall be authorized to (i) select persons to participate
in the Plan, (ii) determine the form and substance of grants made under the Plan
to each participant, and the conditions and restrictions, if any, subject to
which such grants will be made, (iii) certify that the conditions and
restrictions applicable to any grant have been met, (iv) modify the terms of
grants made under the Plan, (v) interpret the Plan and grants made thereunder,
(vi) make any adjustments necessary or desirable in connection with grants made
under the Plan to eligible participants located outside the United States and
(vii) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate. Decisions
of the Committee on all matters relating to the Plan shall be in the Committee’s
sole discretion and shall be conclusive and binding on all parties. The
validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with applicable federal
and state laws and rules and regulations promulgated pursuant thereto and the
rules and regulations of the principal securities exchange on which the Common
Stock is then listed for trading. No member of the Committee and no officer of
the Company shall be liable for any action taken or omitted to be taken by such
member, by any other member of the Committee or by any officer of the Company in
connection with the performance of duties under the Plan, except for such
person’s own willful misconduct or as expressly provided by statute.

The expenses of the Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.

4. Shares Available for the Plan.

Subject to adjustments as provided in Section 16 hereof, an aggregate of
3,862,500 shares of Common Stock may be issued pursuant to the Plan
(collectively, the “Shares”). Such Shares may be in whole or in part authorized
and unissued or held by the Company as treasury shares. If any grant under the
Plan expires or terminates unexercised, becomes unexercisable or is forfeited as
to any Shares, or is tendered or withheld as to any shares in payment of the
exercise price of the grant or the taxes payable with respect to the exercise,
then such unpurchased, forfeited, tendered or withheld Shares shall thereafter
be available for further grants under the Plan. No more than 10% of the total
Shares authorized for issuance under the Plan may constitute Excluded Shares.

Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 17 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.

 

4



--------------------------------------------------------------------------------

5. Participation.

Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, the Company and its
Subsidiaries selected by the Committee (including participants located outside
the United States). Nothing in the Plan or in any grant thereunder shall confer
any right on a participant to continue in the service or employ as a director or
officer of or in the performance of services for the Company or a Subsidiary or
shall interfere in any way with the right of the Company or a Subsidiary to
terminate the employment or performance of services or to reduce the
compensation or responsibilities of a participant at any time. By accepting any
award under the Plan, each participant and each person claiming under or through
him or her shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee.

Incentive Stock Options or Non-qualified Stock Options, restricted stock awards,
restricted stock unit or deferred stock unit awards, performance awards, or any
combination thereof, may be granted to such persons and for such number of
Shares as the Committee shall determine (such individuals to whom grants are
made being sometimes herein called “optionees” or “grantees,” as the case may
be). Determinations made by the Committee under the Plan need not be uniform and
may be made selectively among eligible individuals under the Plan, whether or
not such individuals are similarly situated. A grant of any type made hereunder
in any one year to an eligible participant shall neither guarantee nor preclude
a further grant of that or any other type to such participant in that year or
subsequent years.

6. Incentive and Non-qualified Options.

The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). In any one calendar year,
the Committee shall not grant to any one participant options to purchase a
number of shares of Common Stock in excess of 1,181,250 (as adjusted pursuant to
Section 15 hereof). The options granted shall take such form as the Committee
shall determine, subject to the following terms and conditions.

It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.

(a) Price. The price per Share deliverable upon the exercise of each option
(“exercise price”) may not be less than 100% of the Fair Market Value of a share
of Common Stock as of the date of grant of the option, and in the case of the
grant of any Incentive Stock Option to an employee who, at the time of the
grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the exercise price may not be
less than 110% of the Fair Market Value of a share of Common Stock as of the
date of grant of the option, in each case unless otherwise permitted by
Section 409A and Section 422 of the Code or any successor thereto.

 

5



--------------------------------------------------------------------------------

(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board or (iv) by any combination of the
foregoing.

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment and (B) Common Stock must be delivered to the Company. Delivery for this
purpose may, at the election of the grantee, be made either by (1) physical
delivery of the certificate(s) for all such shares of Common Stock tendered in
payment of the price, accompanied by duly executed instruments of transfer in a
form acceptable to the Company, or (2) direction to the grantee’s broker to
transfer, by book entry, such shares of Common Stock from a brokerage account of
the grantee to a brokerage account specified by the Company. When payment of the
exercise price is made by delivery of Common Stock, the difference, if any,
between the aggregate exercise price payable with respect to the option being
exercised and the Fair Market Value of the shares of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in cash. No grantee may tender
shares of Common Stock having a Fair Market Value exceeding the aggregate
exercise price payable with respect to the option being exercised (plus any
applicable taxes).

(c) Terms of Options. The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee. The Committee
shall determine the date on which each option shall become exercisable and may
provide that an option shall become exercisable in installments. The Shares
constituting each installment may be purchased in whole or in part at any time
after such installment becomes exercisable, subject to such minimum exercise
requirements as may be designated by the Committee. Prior to the exercise of an
option and delivery of the Shares represented thereby, the optionee shall have
no rights as a stockholder with respect to any Shares covered by such
outstanding option (including any dividend or voting rights).

(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.

 

6



--------------------------------------------------------------------------------

(e) Termination; Forfeiture.

(i) Death or Disability. If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or any Subsidiary due
to death or Disability, a number of options equal to the sum of (i) the number
of options that were exercisable on the date of the participant’s death or
Disability plus (ii) such additional number of options to which the participant
would have been entitled had the participant’s employment continued for one year
following the date of termination, shall become fully vested and exercisable and
shall remain so for a period of 180 days from the date of such death or
Disability; provided that the participant does not engage in Competition during
such 180-day period unless he or she received written consent to do so from the
Board or the Committee; provided further that the Board or Committee may extend
such exercise period (and related non-competition period) in its discretion, but
in no event may such extended exercise period extend beyond the expiration date
of the options. Remaining options that were not exercisable on the date of a
Participant’s death or Disability as set forth in the preceding sentence shall
expire and be forfeited. Notwithstanding the foregoing, if the Disability giving
rise to the termination of employment is not within the meaning of
Section 22(e)(3) of the Code or any successor thereto, Incentive Stock Options
not exercised by such participant within 90 days after the date of termination
of employment will cease to qualify as Incentive Stock Options and will be
treated as Non-qualified Stock Options under the Plan if required to be so
treated under the Code.

(ii) Retirement. If a participant ceases to be a director, officer or employee
of, or to perform other services for, the Company or any Subsidiary upon the
occurrence of his or her Retirement, (A) all of the participant’s options that
were exercisable on the date of Retirement shall remain exercisable for, and
shall otherwise terminate at the end of, a period of 90 days after the date of
Retirement, but in no event after the expiration date of the options; provided
that the participant does not engage in Competition during such 90 day period
unless he or she receives written consent to do so from the Board or the
Committee; provided further that the Board or the Committee may extend such
exercise period (and related non-competition period) in its discretion, but in
no event may such extended exercise period extend beyond the expiration date of
the options, and (B) all of the participant’s options that were not exercisable
on the date of Retirement shall be forfeited immediately upon such Retirement;
provided, however, that such options may become fully vested and exercisable in
the discretion of the Committee. Notwithstanding the foregoing, Incentive Stock
Options not exercised by such participant within 90 days after Retirement will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.

(iii) Termination for Cause. If a participant ceases to be a director, officer
or employee of, or to perform other services for, the Company or a Subsidiary
due to Cause, all of the participant’s options shall expire and be forfeited on
the date the Company or a Subsidiary delivers to the Participant notice of
termination of employment for Cause, whether or not then exercisable.

 

7



--------------------------------------------------------------------------------

(iv) Other Termination. Unless otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or discharge for Cause, (A) all of the
participant’s options that were exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate at the end of, a period of
30 days after the date of such cessation, but in no event after the expiration
date of the options; provided that the participant does not engage in
Competition during such 30-day period unless he or she receives written consent
to do so from the Board or the Committee; provided further that the Board or
Committee may extend such exercise period (and related non-competition period)
in its discretion, but in no event may such extended exercise period extend
beyond the expiration date of the options, and (B) all of the participant’s
options that were not exercisable on the date of such cessation shall be
forfeited immediately upon such cessation.

(v) Change in Control. If there is a Change in Control of the Company and a
Participant is terminated from being a director, officer or employee of, or from
performing other services for, the Company or a Subsidiary within one year after
such Change in Control, all of the participant’s options shall become fully
vested and exercisable upon such termination and shall remain so for up to one
year after the date of termination, but in no event after the expiration date of
the options. In addition, the Committee shall have the authority to grant
options that become fully vested and exercisable automatically upon a Change in
Control, whether or not the grantee is subsequently terminated.

(f) Grant of Reload Options. The Committee may provide (either at the time of
grant or exercise of an option), in its discretion, for the grant to a grantee
who exercises all or any portion of an option (“Exercised Options”) and who pays
all or part of such exercise price with shares of Common Stock, of an additional
option (a “Reload Option”) for a number of shares of Common Stock equal to the
sum (the “Reload Number”) of the number of shares of Common Stock tendered for
the Exercised Options plus, if so provided by the Committee, the number of
shares of Common Stock, if any, tendered by the grantee in connection with the
exercise of the Exercised Options to satisfy any federal, state or local tax
withholding requirements. The terms of each Reload Option, including the date of
its expiration and the terms and conditions of its exercisability and
transferability, shall be the same as the terms of the Exercised Option to which
it relates, except that (i) the grant date for each Reload Option shall be the
date of exercise of the Exercised Option to which it relates and (ii) the
exercise price for each Reload Option shall be the Fair Market Value of the
Common Stock on the grant date of the Reload Option.

7. Restricted Stock.

The Committee may at any time and from time to time grant Shares of restricted
stock under the Plan to such participants and in such amounts as it determines.
Each grant of Shares of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such

 

8



--------------------------------------------------------------------------------

restrictions (which shall be at least six months except as otherwise determined
by the Committee or provided in the third paragraph of this Section 7; provided
that any such Shares issued with restrictions that have a duration of less than
three years will constitute Excluded Shares), and the time or times at which
such restrictions shall lapse with respect to all or a specified number of
Shares that are part of the grant.

The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.

Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company and its Subsidiaries due to death or Disability during any period of
restriction, a number of shares of restricted stock equal to the sum of (i) the
number of shares of restricted stock for which the restrictions have lapsed plus
(ii) the number of shares of restricted stock for which the restrictions will
have lapsed within one year following the date of termination. At such time as a
participant ceases to be a director, officer or employee of, or otherwise
performing services for, the Company or its Subsidiaries for any other reason,
all Shares of restricted stock granted to such participant on which the
restrictions have not lapsed shall be immediately forfeited to the Company.

If there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for, the Company or a subsidiary within one year after such Change in Control,
all restrictions on Shares of restricted stock granted to such participant shall
lapse. In addition, the Committee shall have the authority to grant shares of
restricted stock with respect to which all restrictions shall lapse
automatically upon a Change in Control, whether or not the grantee is
subsequently terminated.

8. Restricted Stock Units; Deferred Stock Units.

The Committee may at any time and from time to time grant restricted stock units
under the Plan to such participants and in such amounts as it determines. Each
grant of restricted stock units shall specify the applicable restrictions on
such units, the duration of such restrictions (which shall be at least six
months except as otherwise determined by the Committee or provided in the third
paragraph of this Section 8; provided that any such restricted stock units
issued with restrictions that have a duration of less than three years will
constitute Excluded Shares), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units that are part of
the grant.

 

9



--------------------------------------------------------------------------------

Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive from the Company at the end
of the vesting period (the “Vesting Period”) applicable to such unit one Share,
unless the participant elects in a timely fashion to defer the receipt of such
Shares, as provided below. Restricted stock units may be granted without payment
of cash or consideration to the Company; provided that participants shall be
required to pay to the Company the aggregate par value of the Shares received
from the Company within ten days of the issuance of such Shares unless such
Shares are treasury shares.

Except as otherwise provided by the Committee, during the restriction period the
participant shall not have any rights as a shareholder of the Company; provided
that the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
such restricted stock units are converted into deferred stock units, in which
case such accumulated dividends or distributions shall be paid by the Company to
the participant at such time as the deferred stock units are converted into
Shares.

Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to death, Disability or Retirement during any
period of restriction, all restrictions on restricted stock units granted to
such participant shall lapse. At such time as a participant ceases to be a
director, officer or employee of, or otherwise performing services for, the
Company or any Subsidiary for any other reason, all restricted stock units
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.

If there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for, the Company or any Subsidiary within one year after such Change in Control,
all restrictions on restricted stock units granted to such participant shall
lapse. In addition, the Committee shall have the authority to grant restricted
stock units with respect to which all restrictions shall lapse automatically
upon a Change in Control, whether or not the grantee is subsequently terminated.

A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Plan (or, if earlier, the last day of the tax
year in which the participant first becomes eligible to participate in the plan)
and on or prior to the date the restricted stock units are granted, to defer the
receipt of all or a portion of the Shares due with respect to the vesting of
such restricted stock units; provided that the Committee may impose such
additional restrictions with respect to the time at which a participant may
elect to defer receipt of Shares subject to the deferral election, and any other
terms with respect to a grant of restricted stock units to the extent the
Committee deems necessary to enable the participant to defer recognition of
income with respect to such units until the Shares underlying such units are
issued or distributed to the participant. Upon such deferral, the restricted
stock units so deferred shall be converted into deferred stock units. Except as
provided below, delivery of Shares with respect to deferred stock units shall be
made at the end of the deferral period set forth in the participant’s deferral
election notice (the “Deferral Period”). Deferral Periods shall be no less than
one year after the vesting date of the applicable restricted stock units.

 

10



--------------------------------------------------------------------------------

Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a shareholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period when such
deferred stock units are converted into Shares.

Except as otherwise provided by the Committee, if a Participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon his or her death prior to the end of the Deferral
Period, the participant shall receive payment in Shares in respect of such
participant’s deferred stock units which would have matured or been earned at
the end of such Deferral Period as if the applicable Deferral Period had ended
as of the date of such participant’s death.

Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to a Disability or upon Retirement or for any
other reason except termination for Cause prior to the end of the Deferral
Period, the participant shall receive payment in Shares in respect of such
participant’s deferred stock units at the end of the applicable Deferral Period
or on such accelerated basis as the Committee may determine, to the extent
permitted by regulations issued under Section 409A(a)(3) of the Code. Provided,
however, in the case of any “specified employee” as defined in Section 409A of
the Code, distributions to such person, as a result of a Retirement or other
reason other than for cause, may not be made earlier than a date which is (A) 6
months following the date of separation from service or (B) such participant’s
death.

Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.

Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a change in the ownership of a substantial portion of the
Company’s assets (in each case as determined under regulations issued pursuant
to Section 409A(a)(2)(A)(v) of the Code), a participant shall receive payment in
Shares in respect of such participant’s deferred stock units which would have
matured or been earned at the end of the applicable Deferral Period as if such
Deferral Period had ended immediately prior to the Change in Control; provided,
however, that if an event that constitutes a Change in Control hereunder does
not constitute a “change in control” under Section 409A of the Code (or the
regulations promulgated thereunder), no payments with respect to the deferred
stock units shall be made under this paragraph to the extent such payments would
constitute an impermissible acceleration under Section 409A of the Code.

9. Performance Awards.

Performance awards may be granted to participants at any time and from time to
time as determined by the Committee. The Committee shall have complete
discretion in determining the size and composition of performance awards granted
to a participant. The period over which performance is to be measured (a
“performance cycle”) shall commence on the date specified by

 

11



--------------------------------------------------------------------------------

the Committee and shall end on the last day of a fiscal year specified by the
Committee. A performance award shall be paid no later than the 15th day of the
third month following the completion of a performance cycle. Performance awards
may include (i) specific dollar-value target awards (ii) performance units, the
value of each such unit being determined by the Committee at the time of
issuance, and/or (iii) performance Shares, the value of each such Share being
equal to the Fair Market Value of a share of Common Stock.

The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee.

The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing; provided that any Shares issued or issuable
under performance awards with restrictions that have a duration of less than one
year will constitute Excluded Shares. During any performance cycle, the
Committee shall have the authority to adjust the performance goals and
objectives for such cycle for such reasons as it deems equitable.

The Committee shall determine the portion of each performance award that is
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, cash, Other
Company Securities, or any combination thereof, as the Committee may determine.

A participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, that except as otherwise determined by
the Committee, if a participant ceases to be a director, officer or employee of,
or to otherwise perform services for, the Company and its Subsidiaries upon his
or her death, Disability or Retirement prior to the end of the performance
cycle, the participant shall earn a proportionate portion of the performance
award based upon the elapsed portion of the performance cycle and the Company’s
performance over that portion of such cycle.

In the event of a Change in Control, a participant shall earn no less than the
portion of the performance award that the participant would have earned if the
applicable performance cycle(s) had terminated as of the date of the Change in
Control.

10. Withholding Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or deliverable upon grant or
vesting of restricted stock, as the case may be) to satisfy, in whole or in
part, the amount the Company is required to withhold for taxes in connection
with the exercise of an option or the delivery of restricted stock upon grant or
vesting, as the case may be. Such election must be made on or before the date
the amount of tax to be withheld is determined. Once made, the election shall be
irrevocable. The fair market value

 

12



--------------------------------------------------------------------------------

of the shares to be withheld or delivered will be the Fair Market Value as of
the date the amount of tax to be withheld is determined. In the event a
participant elects to deliver or have the Company withhold shares of Common
Stock pursuant to this Section 10(a), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options.

(b) Company Requirement. The Company may require, as a condition to any grant or
exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 10(a) or this Section 10(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.

11. Written Agreement; Vesting.

Unless the Committee determines otherwise, each employee to whom a grant is made
under the Plan shall enter into a written agreement with the Company that shall
contain such provisions, including without limitation vesting requirements,
consistent with the provisions of the Plan, as may be approved by the Committee.
Unless the Committee determines otherwise and except as otherwise provided in
Sections 6, 7, 8 and 9 in connection with a Change in Control or certain
occurrences of termination, no grant under this Plan may be exercised, and no
restrictions relating thereto may lapse, within six months of the date such
grant is made.

12. Transferability.

Unless the Committee determines otherwise, no award granted under the Plan shall
be transferable by a participant other than by will or the laws of descent and
distribution or to a participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code. Unless the Committee determines
otherwise, an option may be exercised only by the optionee or grantee thereof;
by his or her Family Member if such person has acquired the option by gift or
qualified domestic relations order; by the executor or administrator of the
estate of any of the foregoing or any person to whom the option is transferred
by will or the laws of descent and distribution; or by the guardian or legal
representative of any of the foregoing; provided that Incentive Stock Options
may be exercised by any Family Member, guardian or legal representative only if
permitted by the Code and any regulations thereunder. All provisions of this
Plan shall in any event continue to apply to any award granted under the Plan
and transferred as permitted by this Section 12, and any transferee of any such
award shall be bound by all provisions of this Plan as and to the same extent as
the applicable original grantee.

13. Listing, Registration and Qualification.

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option,
performance award, restricted stock unit, deferred stock unit or restricted
stock grant is necessary or desirable as a

 

13



--------------------------------------------------------------------------------

condition of, or in connection with, the granting of same or the issue or
purchase of Shares thereunder, no such option may be exercised in whole or in
part, no such performance award may be paid out, and no Shares may be issued,
unless such listing, registration or qualification is effected free of any
conditions not acceptable to the Committee.

14. Transfer of Employee.

The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

15. Adjustments.

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, Shares,
restricted stock units, deferred stock units or other property covered by grants
previously made under the Plan, and in the exercise price of outstanding
options. Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan. In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding awards that were granted hereunder and that are
outstanding on the date of such event shall, on such terms as may be approved by
the Committee prior to such event, be (a) canceled in exchange for cash or other
property (but, with respect to vested deferred stock units, only if such merger,
consolidation, other reorganization, or Change in Control constitutes a “change
in ownership or control” of the Company or a “change in the ownership of a
substantial portion” of the Company’s assets, as determined pursuant to
regulations issued under Section 409A(a)(2)(A)(v) of the Code) or (b) assumed by
the surviving or continuing corporation.

Without limitation of the foregoing, in connection with any transaction of the
type specified by clause (iii) of the definition of a Change in Control in
Section 2(c), the Committee may, in its discretion, (i) cancel any or all
outstanding options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their options had
been fully exercised immediately prior to such transaction, less the aggregate
exercise price that would have been payable therefor, or (ii) if the amount that
would have been payable to the option holders pursuant to such transaction if
their options had been fully exercised immediately prior thereto would be equal
to or less than the aggregate exercise price that would have been payable
therefor, cancel any or all such options for no consideration or payment of any
kind. Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.

 

14



--------------------------------------------------------------------------------

16. Amendment and Termination of the Plan.

The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations or by any listing
requirement of the principal stock exchange on which the Common Stock is then
listed.

17. Amendment or Substitution of Awards under the Plan.

The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate,
including, but not limited to, acceleration of the date of exercise of any award
and/or payments thereunder or of the date of lapse of restrictions on Shares
(but only to the extent permitted by regulations issued under Section 409A(a)(3)
of the Code); provided that, except as otherwise provided in Section 15, no such
amendment shall adversely affect in a material manner any right of a participant
under the award without his or her written consent, and provided further that
the Committee shall not reduce the exercise price of any options awarded under
the Plan without approval of the stockholders of the Company. The Committee may,
in its discretion, permit holders of awards under the Plan to surrender
outstanding awards in order to exercise or realize rights under other awards,
but only if such surrender, exercise or realization (a) would not constitute a
distribution of deferred compensation for purposes of Section 409A(a)(3) of the
Code or (b) constitutes a distribution of deferred compensation that is
permitted under regulations issued pursuant to Section 409A(a)(3) of the Code.
Notwithstanding the foregoing, the Committee may only lapse or waive
restrictions on the exercisability or vesting of any awards under the Plan in
cases relating to death, Disability, Retirement or Change in Control. If the
Committee discretionarily accelerates restrictions on the exercisability or
vesting of any awards under the Plan, except in cases relating to death,
Disability, Retirement or Change in Control, any shares issued or issuable under
such awards will constitute Excluded Shares.

18. Commencement Date; Termination Date.

The date of commencement of the Plan was August 8, 2005, the date on which the
Company’s Registration Statement on Form S-1 (File No. 333-124285) was declared
effective by the Securities and Exchange Commission.

Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on,
August 8, 2015, the ten year anniversary of the date of commencement. No
termination of the Plan shall materially and adversely affect any of the rights
or obligations of any person, without his or her written consent, under any
grant of options or other incentives theretofore granted under the Plan.

19. Severability.

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.

 

15



--------------------------------------------------------------------------------

20. Governing Law.

The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

 

16